NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

ARGENTUM MEDICAL, LLC,
Plaintiff/Counterclaim Defendant;

AND

THOMAS MILLER AND GREGG SILVER,
Couri,terclaim Defendc.',nts-Appellants,

V.

SILVERLON INVESTMENT GROUP, LLC,
Defendant/ C'oun,terclaimant-Appelleé,

AND

DERMA SCIENCES, INC.,
Defen,dant / Counterclaimant.

2011-1618, -164(), 2012-1035

Appeals from the United States District Court for the
Middle District of Pennsylvania in case n0. 08-CV-1305,
Judge A. Richard Caputo.

ON MOTION

ORDER

ARGENTUM MED V. SILVERLON INVEST 2

Silverlon Investment Group, LLC moves for a 111-day
extension of time, until June 13, 2012, to file its response
brief due to settlement negotiations

Upon consideration thereof,
IT ls ORDERED THAT:
The motion is granted.

FoR THE COURT

 0 zmz ls/ J an Horbaly
Date Jan Horbaly
Clerk
cc: Thomas C. Cronin, Esq. .
Stephen R. Swofford, Esq.
us counf`ili§l\=)real.s son

32 1 THE FEDEHAL C¢RCUI'I'

JUN 0 8 2012
JANHORBALV
CLERK